                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA
                                     FLORENCE DIVISION

    Joseph M. DePace,                 )
                                      )
                        Plaintiff,    )                      Civil Action No. 4:19-cv-00075-TMC
                                      )
    vs.                               )
                                      )
    Andrew Saul,1 Acting Commissioner )                                       ORDER
    of Social Security,               )
                                      )
                        Defendant.
                                      )
    _________________________________)

         On December 5, 2019, Plaintiff Joseph M. DePace filed a Motion for Attorney’s Fees

pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412, on the bases that he was

the prevailing party and that the position taken by the Commissioner in this action was not

substantially justified. (ECF No. 21). On December 17, 2019, the parties filed a joint stipulation

for an award of attorney’s fees pursuant to the EAJA. (ECF No. 22).

         Under the EAJA, a court shall award attorney’s fees to a prevailing party2 in certain civil

actions against the United States unless it finds that the government’s position was substantially

justified or that special circumstances make an award unjust. 28 U.S.C. § 2412(d)(1)(A). The

district courts have discretion to determine a reasonable fee award and whether that award should

be made in excess of the statutory cap. Pierce v. Underwood, 487 U.S. 552, 571–74 (1988); May

v. Sullivan, 936 F.2d 176, 177 (4th Cir. 1991). The district courts also have broad discretion to set

the attorney fee amount. In determining the fee award, “[e]xorbitant, unfounded, or procedurally


1
 Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a party pursuant to Fed.
R. Civ. P. 25(d).
2
 A party who wins a remand pursuant to sentence four of the Social Security Act, 42 U.S.C. § 405(g), is a prevailing
party for EAJA purposes. See Shalala v. Schaefer, 509 U.S. 292, 300–302 (1993). The remand in this case was made
pursuant to sentence four. (ECF No. 20).


                                                         1
defective fee applications . . . are matters that the district court can recognize and discount.”

Comm’r, I.N.S. v. Jean, 496 U.S. 154, 163 (1990). Additionally, the court should not only consider

the “position taken by the United States in the civil action,” but also the “action or failure to act

by the agency upon which the civil action is based.” 28 U.S.C. § 2412(d)(2)(D), as amended by

P.L. 99-80, § 2(c)(2)(B).

         The Plaintiff has asked for the payment of attorney’s fees in the amount of $7978.15, and

expenses in the amount of $400.00. (ECF No. 21). On December 17, 2019, the parties stipulated

to the payment of $7000.00 in attorney’s fees and $400.00 in expenses. (ECF No. 22). Despite

this stipulation, the court is obligated under the EAJA to determine if the fee is proper. See Design

& Prod., Inc. v. United States, 21 Cl. Ct. 145, 152 (1990) (holding that under the EAJA, “it is the

court’s responsibility to independently assess the appropriateness and measure of attorney’s fees

to be awarded in a particular case, whether or not an amount is offered as representing the

agreement of the parties in the form of a proposed stipulation”). Applying the above standard to

the facts of this case, the court concludes that the Commissioner’s position was not substantially

justified. Furthermore, after a thorough review of the record, the court finds that the stipulated fee

request is appropriate. Accordingly, the court GRANTS the Motion for Attorney’s Fees (ECF

No. 21) as modified by the stipulation of the parties (ECF No. 22) and orders that the Plaintiff be

awarded the $7000.00 in attorney’s fees and $400.00 in expenses, for a total award of $7400.00.3

         IT IS SO ORDERED.

                                                                s/Timothy M. Cain
                                                                United States District Judge
Anderson, South Carolina
December 17, 2019

3
  The court notes that the fees must be paid to Plaintiff. See Astrue v. Ratliff, 560 U.S. 586, 593 (2010) (holding that
the plain text of the EAJA requires that attorney’s fees be awarded to the litigant, thus subjecting the EAJA fees to
offset of any pre-existing federal debts); see also Stephens v. Astrue, 565 F.3d 131, 139 (4th Cir. 2009) (holding the
same).


                                                           2
